Citation Nr: 0104298	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the request for a waiver of recovery of an 
overpayment of pension benefits in the amount of $10,758 was 
timely filed.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
June 1972.  

This appeal arises out of a November 1997 decision that found 
the veteran's request for a waiver of recovery of an 
overpayment of pension benefits to be untimely.  The veteran 
disagreed with this decision in March 1998, and after a 
statement of the case was issued in February 1999, the 
veteran perfected his appeal in April 1999.  The case was 
eventually transferred to the Board of Veterans' Appeals 
(Board) in Washington, DC in December 2000.  


FINDINGS OF FACT

1.  In September 1995, the regional office (RO) wrote to the 
veteran advising him of a proposal to reduce the rate at 
which he was paid pension benefits because of his 
simultaneous receipt of Social Security benefits, and 
advising that this reduction was required by law.  

2.  The RO's September 1995 letter to the veteran may be 
construed as a notice of the overpayment which is the subject 
of this appeal.  

3.  In October 1995, the RO received a response from the 
veteran to its September 1995 letter, whereby the veteran 
acknowledged his receipt of Social Security benefits, set 
forth his understanding that the overpayment would have to be 
repaid, and requested a personal hearing.  

4.  The veteran's October 1995 letter may be construed as a 
request for waiver of recovery of the overpayment about which 
he was advised in September 1995.  

5.  The hearing requested by the veteran in his October 1995 
correspondence was not held until June 1997.  

CONCLUSION OF LAW

The veteran may be considered to have timely applied for a 
waiver of recovery of an overpayment of pension benefits in 
the amount of $10,758. 38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the veteran was 
originally awarded pension benefits, with an additional 
entitlement to housebound benefits, in an August 1993 rating 
action.  This decision was made effective from June 1993, and 
was based on a review of evidence showing that the veteran 
had incomplete quadriplegia, which occurred after he was 
struck by a car in June 1993, when crossing a street.  
Because the location of the veteran's spouse and children 
were at first unknown, there was some initial question as to 
the appropriate rate at which the veteran should be paid his 
benefit.  That question was eventually settled, and the 
veteran apparently began to actually receive the benefit in 
November 1993.  

In addition to the foregoing, this case has also been 
somewhat confused by the fact that since the award of pension 
benefits, and prior to the case being transferred to the 
Board, there have been three separate overpayments of 
benefits that were calculated as having occurred.  The first 
arose in 1995, after it was necessary for the RO to 
retroactively adjust the rate at which the veteran was paid 
pension in view of his simultaneous receipt of benefits from 
the Social Security Administration.  The amount of this 
overpayment was determined to be $10,758.  The second 
overpayment was apparently discovered in 1996, when the RO 
determined it was necessary to remove the veteran's spouse as 
his dependent for purposes of determining the rate at which 
pension would be paid.  This overpayment was apparently 
calculated as totaling $4,872.  The third overpayment of 
benefits arose when it became necessary to adjust the rate at 
which the veteran was paid pension, effective from October 
1997, to account for the receipt of income by his child.  
This overpayment was apparently calculated as totaling 
$1,028.  

The veteran's request for waiver of recovery of the most 
recent overpayment of $1,028 was denied in March 1998.  A 
disagreement with that decision, however, does not appear in 
the record, and therefore, it is not subject to the Board's 
review.  The veteran's request for waiver of recovery of the 
overpayment in the calculated amount of $4,872 was apparently 
granted in November 1997, and therefore, that is also not 
subject to review by the Board.  The matter that is currently 
before the Board concerns the first overpayment of benefits 
discovered in 1995, in the calculated amount of $10,758.  As 
indicated above, the appeal concerning this matter arises out 
of the conclusion that the veteran's request for a waiver of 
recovery of this indebtedness was not timely filed.  

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Regarding the issue at hand, the record reflects that in 
September 1995, the RO wrote to the veteran to advise him 
that it proposed to reduce the rate at which he was paid 
pension benefits, effective from December 1, 1994, because it 
had been learned that he was now in receipt of Social 
Security benefits.  (The veteran had been previously advised 
that VA pension benefits were paid to make up the difference 
between his countable annual income from other sources, and 
the maximum annual rate at which VA pension benefits were 
paid.  Thus, a rise in income from other sources would 
require a corresponding reduction in the payment of VA 
pension benefits.)  The veteran was also informed in the 
September 1995 letter that, before the adjustment would be 
made, he would have 60 days in which to submit additional 
evidence to show that the reduction should not take place.  
Reference was also made to an attachment to this letter which 
reportedly provided "full information regarding ... due 
process rights in this matter."  The veteran was further 
advised, however, that the reduction was required by law if 
he was receiving the Social Security benefits as previously 
described, and that "by delaying [his] response or by 
failure to respond to this predetermination notice of your 
due process rights, you are creating a larger overpayment in 
your account for which your (sic) will be responsible for 
repayment."  

In a letter dated September 28, 1995, and date stamped as 
received at the RO in October 1995, the veteran wrote in 
reply to the RO's September 1995 letter as follows:  

On January 24, 1995, I notified the VA that I was 
receiving my Social Security payments.  

I talked to Mr Wilkins, he informed me that I would 
be hearing from the VA soon.  I inquired if I could 
use the checks, he stated that it would be okay.  

Now I hear that the money must be repaid.  I am not 
able to work., I must take care of my family.  I 
only have my check from Social Security which is 
978.00.  My rent is almost 900 dollars a month.  
Why was I told this was okay, now it isn't.  Please 
give me an opportunity to get back on my feet.  

Please reduce my checks.  I would like a personal 
hearing.  

In a letter dated November 24, 1995, from the VA's Debt 
Management Center, and addressed to the veteran at his 
address of record, the veteran was informed of the specific 
amount of the overpayment in question ($10,758) and his 
rights with respect to requesting a waiver of the resulting 
debt.

What transpired over the following year is not entirely 
clear, but, as previously mentioned, in December 1996, it was 
determined that another overpayment of pension benefits had 
occurred when it was necessary to remove the veteran's spouse 
as a dependent for purposes of calculating the rate at which 
the veteran's pension was paid.  As described above, this 
resulted in a separate calculation of an overpayment in the 
amount of $4,872.  Evidently, the veteran requested a waiver 
of the recovery of this debt in February 1997, and a hearing 
at which the veteran testified was then conducted in June 
1997.  At this hearing, the veteran was apparently surprised 
to learn that the subject matter of the hearing was limited 
to the overpayment most recently calculated (the $4,872 
overpayment), and that no request for a waiver of recovery of 
the original overpayment ($10,758) was considered to have 
been received.  The veteran disagreed with this conclusion, 
pointing to his September 1995 letter to the RO, and went on 
to testify to the effect that a recovery of his indebtedness 
would be against the principles of equity and good 
conscience.  (The production of a transcript of this hearing 
was apparently made difficult owing to technical problems 
that occurred in the tape recording of it.  In view of that, 
the veteran testified at a second hearing conducted in 
October 1997.  At this second hearing, the hearing officer 
again advised that the subject matter over which she had 
jurisdiction concerned the second ($4,872) overpayment, 
although the veteran again expressed his belief that he had 
submitted a waiver with respect to the original ($10,758) 
overpayment.)  

As previously set forth, the recovery of the second ($4,872) 
overpayment was subsequently waived, and the veteran 
perfected an appeal with respect to the determination that he 
had failed to timely file a request for a waiver of recovery 
of the original ($10,758) overpayment.  

On the facts set forth above, it is the Board's conclusion 
that a timely request for a waiver of recovery of the 
original overpayment of pension benefits in the calculated 
amount of $10,758 may be considered to have been submitted in 
this case, and that the veteran's appeal in this regard 
should be granted.  As described above, the veteran was first 
advised that a reduction in his pension benefits was proposed 
in a September 1995 letter.  In that letter, the veteran was 
specifically informed that the law required the proposed 
action, if in fact, the veteran was receiving Social Security 
benefits as the letter described, and that this would result 
in an overpayment, he would be responsible to repay.  

The veteran has never argued that he did not receive Social 
Security benefits, and he specifically acknowledged his 
receipt of those benefits in the response he made to the RO's 
September 1995 letter, received at the RO the following 
month.  He also expressed his understanding that this 
overpayment would have to be repaid.  In that context, the 
November 1995 notice from the VA's Debt Management Center, 
provided no additional meaningful information other than the 
precise amount of the overpayment that it was his obligation 
to repay.  Given that the veteran already understood that an 
overpayment had been created, and that it was considered to 
be his obligation that it be repaid, it was reasonable for 
him to have understood his September 1995 letter (received at 
the RO in October 1995) as his request for a waiver of 
recovery of that overpayment.  

In addition, in the RO's September 1995 letter to the 
veteran, he was also apparently advised in an attachment of 
his due process rights with respect to the overpayment that 
had been created.  The present record does not include a copy 
of the attachment that apparently accompanied this letter, 
but it presumably was similar, if not the same as, the due 
process rights about which the veteran was advised in the 
November 1995 letter he was sent from the VA Debt Management 
Center.  In any event, the attachment that accompanied the 
September 1995 letter from the RO likely included the 
veteran's right to discuss the matter at a hearing, since 
that is required by 38 C.F.R. § 1.911, and since the veteran 
specifically requested to appear at a personal hearing in his 
October 1995 response.  As reflected above, the veteran was 
not given an opportunity to appear at a hearing until June 
1997, at which time both he and his representative were 
surprised to learn that the time during which to request a 
waiver of recovery of the $10,758 debt was considered to have 
past.  This surprised reaction would be consistent with the 
veteran's understanding that he had already requested a 
waiver of recovery of this debt, and that this hearing was in 
connection with that request, and the request he made for 
such a hearing approximately 21 months earlier.  

Because the September 1995 letter from the RO was reasonably 
construed by the veteran as notice of the existence of an 
overpayment of benefits it would be his responsibility to 
repay, his October 1995 response to that letter may be 
reasonably construed as a request for waiver of recovery of 
that overpayment.  Furthermore, if one was inclined to 
consider the September 1995 letter from the RO as simply 
notice of a proposed action, and that actual notice of the 
overpayment at issue was not provided until November 1995, 
one must also address the failure to honor the veteran's 
October 1995 request for a personal hearing to discuss the 
matter until June 1997.  Given this delay in honoring the 
request for a hearing concerning the overpayment at issue, it 
would be only fair to extend the time during which to permit 
the veteran to request a waiver of recovery of the debt, or 
other beneficial action concerning this matter, until the 
requested hearing had been held, at which time the veteran 
did express a desire to have the recovery of this overpayment 
waived.  

Under the foregoing circumstances, the Board concludes that 
the veteran's request for a waiver of recovery of an 
overpayment in the calculated amount of $10,758, may be 
considered to have been timely filed, and to this extent, his 
appeal is granted.  


ORDER

To the extent the Board has determined that the veteran 
timely filed a request for a waiver of recovery of an 
overpayment of pension benefits in the amount of $10,758, the 
appeal is granted.  


REMAND

Having concluded that the veteran's request for a waiver of 
recovery of an overpayment in the calculated amount of 
$10,758 was timely filed, the next question becomes whether 
the requested waiver may be granted.  The veteran, however, 
has not been given a meaningful opportunity argue the merits 
of this aspect of the claim, and it has yet to be considered 
by the agency of original jurisdiction.  That should be 
accomplished before the Board considers it.  Therefore, the 
issue of entitlement to a waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$10,758 is remanded to the RO for the following: 

1.  The veteran should be requested to complete and 
submit a current Financial Status Report, (VA Form 
4-5655), and be given an opportunity to submit any 
evidence and argument concerning his claim for 
waiver of recovery of the $10,758 overpayment.  In 
completing the Financial Status Report, the veteran 
is reminded to accurately report all income 
received and expenses paid on a monthly basis.

2.  Thereafter, the veteran's claim for a waiver of 
recovery of an overpayment should be adjudicated.  
If that decision is adverse to the veteran, the 
specific basis for that decision should be clearly 
set forth.  This explanation should particularly 
address whether or not fraud, misrepresentation or 
bad faith has been shown.  If these elements are 
not shown, the decision should reflect 
consideration of the principles of equity and good 
conscience.  Thereafter, the veteran and his 
representative should be provided a supplemental 
statement of the case, that explains the basis of 
the overpayment, and discusses the reasons for the 
denial of the claim, with citation to the 
applicable law and regulations, including 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965, as 
may be appropriate.  After providing a reasonable 
opportunity to respond, the case should then be 
returned to the Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



